Case: 21-50866     Document: 00516532990         Page: 1     Date Filed: 11/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-50866
                                Summary Calendar                            FILED
                                                                     November 3, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Erbey Carrasco,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-141-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Erbey Carrasco appeals the sentence imposed following his conviction
   for conspiracy to possess with intent to distribute 500 grams or more of
   cocaine. He objects to the imposition of the standard conditions and one
   mandatory condition of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50866      Document: 00516532990           Page: 2    Date Filed: 11/03/2022




                                     No. 21-50866


          Any condition of supervised release not required by 18 U.S.C.
   § 3583(d) must be pronounced at sentencing. United States v. Diggles, 957
   F.3d 551, 559 (5th Cir. 2020) (en banc). A district court may satisfy the
   pronouncement requirement through reference to a list of recommended
   supervised release conditions from a court-wide or judge-specific standing
   order or some other document. Id. at 560-63. But the mere existence of a
   document proposing conditions is not enough for pronouncement. Id. at 561
   n.5. Instead, the district court must ensure that the defendant had an
   opportunity to review the list of conditions with counsel and orally adopt that
   list when the defendant is in court and can object. Id. at 560-61 & n.5.
          As discussed below, because Carrasco had the opportunity to object
   to the condition at sentencing but did not do so, review is for plain error. See
   id.; United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020). Establishing
   plain error requires a showing of a forfeited error that is clear or obvious and
   that affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If Carrasco makes this showing, we have discretion to remedy the
   error but should do so only if it “seriously affect[s] the fairness, integrity or
   public reputation of judicial proceedings.” Id. (internal quotation marks and
   citation omitted).
          In this case, the presentence report (PSR) recommended a special
   search condition and that Carrasco be ordered to comply with “the
   mandatory and standard conditions of supervision adopted by the Court.”
   The district court confirmed at sentencing that Carrasco and defense counsel
   had reviewed the PSR, adopted the PSR, and imposed “the standard and
   mandatory conditions of supervision.” Under these circumstances, it was
   apparent to defense counsel that imposition of the standard and mandatory
   conditions of supervision was a reference to those conditions listed in the
   Western District of Texas’s standing order for the conditions of probation




                                          2
Case: 21-50866      Document: 00516532990          Page: 3    Date Filed: 11/03/2022




                                    No. 21-50866


   and supervised release. See United States v. Martinez, 15 F.4th 1179, 1181 (5th
   Cir. 2021).
          According to Carrasco, the PSR did not explicitly recommend the
   standard and mandatory conditions of supervision and instead stated that
   they “may be appropriate.” Contrary to Carrasco’s contention, we have not
   previously found a meaningful distinction between a recommendation in a
   PSR and a statement that certain conditions may be appropriate. Thus, he
   cannot show that the error, if any, is clear or obvious. See United States v.
   Lucas, 849 F.3d 638, 644 (5th Cir. 2017).
          Carrasco has filed a letter brief pursuant to Federal Rule of Appellate
   Procedure 28(j). He contends that our recent decision in United States v.
   Martinez, 47 F.4th 364, 367 (5th Cir. 2022), establishes that the district
   court’s reference to the mandatory and standard conditions was insufficient
   to orally pronounce those conditions because it was unclear whether it was a
   reference to the district standing order. But in the new Martinez decision,
   there was no indication that the PSR referenced the standard conditions of
   supervision, and the conditions imposed were not identical to the list of
   standard conditions on the district court’s website. See id. at 366-67. In this
   case, as in our prior Martinez decision, it was apparent to defense counsel that
   the district court was referencing the conditions listed in the Western
   District’s standing order because of both the longstanding existence of the
   standing order and the PSR’s reference to the conditions. See Martinez, 15
   F.4th at 1181.
          There is no conflict between the oral pronouncement of sentence and
   the conditions of supervision included in Carrasco’s written judgment. See
   Diggles, 957 F.3d at 559. The district court’s judgment is AFFIRMED.




                                          3